

EXHIBIT 10.3
 
 


Infinity Real Estate Holdings Corporation Appoints New Chief Operations Officer
& President
 
CALGARY, AB – (February 28, 2014, FOR IMMEDIATE RELEASE) – Infinity Real Estate
Holdings Corporation announced that effective March 3rd, 2014, the company has
appointed Thomas Howell as its Chief Operations Officer and Frederick E. Apple
Jr. as its President. In addition to serving in senior management positions, Mr.
Howell and Mr. Apple have also been appointed to the company’s Board of
Directors.
 
Mr. Howell’s career is represented by executive experience as a sales and
marketing strategist, financial consultant, and product development specialist. 
Beginning in 1990, Mr. Howell developed effective distribution and recruiting
methods to attract and maintain independent agents within the insurance
industry.  As an Area Manager at NHIC, he the increased sales and distribution
efforts for more than 500 agents while also holding responsibilities for
developing and rolling-out national training programs and presenting new
products for allied sales organizations. In 2011, Mr. Howell co-founded The
WealthSpring Companies, LLC which operates as a broad-based consulting firm
serving a highly diverse group of domestic and international clientele with
product development, marketing and capital structures to assist them in
achieving increased market share.
 
Mr. Apple’s career is represented by senior management experience within media
and advertising, sales and marketing, finance and consulting.  From 1982 to 2002
Mr. Apple co-founded Sound Image, Inc., a production and media advertising firm
based in Philadelphia, PA.  There, he served as CEO and Executive Producer,
providing for the media and marketing needs of more than 300 television
advertisers, several fortune 500 companies, and PR agencies in the Northeast.
From 2003 through 2006, Mr. Apple served as Chief Marketing Officer of the
Entaire Global Companies, Inc. (EGC) in Atlanta, GA., where he was responsible
for developing the Company’s brands and distribution.  From 2007 through 2010 at
EGC, he also served in senior management positions including: EVC of Business
Development, President, and as a member of EGC’s Board of Directors.  In 2011,
Mr. Apple co-founded The WealthSpring Companies, LLC, serving as a consultant
and advisor for various associates and clients over a diverse number of
projects.  He currently serves on several non-profit advisory boards which
provide programs for at-risk youths with STEM-based education methods.  He is
frequently invited to speak at colleges, universities and corporations on the
importance of developing leadership cultures suited to meet the challenges and
opportunities that exist within the 21st century global economy. 
 
About Infinity Real Estate Holdings Corporation
 
Infinity Real Estate Holdings Corporation (formally known as Accelerated
Acquisitions XVI, Inc. (the “Company”) was incorporated in the state of Delaware
on October 21, 2011 for the purpose of raising capital that is intended to be
used in connection with its business plan which may include a possible merger,
acquisition or other business combination with an operating business. The
company is registered with the SEC and is currently in the development stage.
All activities of the Company to date relate to its organization, initial
funding and share issuances and the Company currently does not trade on any
stock exchange. The Company has identified two significant opportunities which
the executive team is working diligently to finalize in the very near future.
 
Legal Notice Regarding Forward-Looking Statements
 
This Press Release includes forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended and Section 21E of the
Securities Exchange Act of 1934, as amended (the "Acts"). In particular, the
words "believe," "may," "could," "should," "expect," "anticipate," "estimate,"
"project," "propose," "plan," "intend," and similar conditional words and
expressions are intended to identify forward-looking statements and are subject
to the safe harbor created by these Acts. Any statements made in this news
release about an action, event or development, are forward-looking statements.
Such statements are based upon assumptions that in the future may prove not to
have been accurate and are subject to significant risks and uncertainties. Such
statements are subject to a number of assumptions, risks and uncertainties, many
of which are beyond the control of the company. These risks and others are
included from time to time in documents we file with the Securities and Exchange
Commission ("SEC"), including but not limited to, our Form 10-Ks, Form 10-Qs and
Form 8-Ks. Other unknown or unpredictable factors also could have material
adverse effects on our future results. Accordingly, you should not place undue
reliance on these forward-looking statements. Although the company believes that
the expectations reflected in the forward-looking statements are reasonable, it
can give no assurance that its forward-looking statements will prove to be
correct. Investors are cautioned that any forward-looking statements are not
guarantees of future performance and actual results or developments may differ
materially from those projected. The forward-looking statements in this press
release are made as of the date hereof. The company takes no obligation to
update or correct its own forward-looking statements, except as required by law
or those prepared by third parties that are not paid by the company. The
company's SEC filings are available at http://www.sec.gov.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------